Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo (JP 2012082776 A) (Kazuo hereinafter).
Regarding Claim 1, Kazuo discloses:  A compressor (1) comprising: 
a housing (11 & 11a) comprising a first connecting terminal (31) and a second connecting terminal (32); and 
a motor (12) provided in the housing (Figure 1), wherein: 
the motor (12) comprises a stator (12b), a first line group (34) and a second line group (35), 
the first line group (34) comprises a plurality of first extension lines, and the second line group (35) comprises a plurality of second extension lines (see Figures 4 & 
the first line group (34) extends from a first position of an end face of the stator and is connected to the first connecting terminal, and the second line group (35) extends from a second position of the end face of the stator and is connected to the second connecting terminal (see Figure 7; This figure shows how each line group extends from a respective rising portion (38) formed on the end face of the stator); 
wherein a midpoint between the first position and the second position is defined as a middle point, a plane passing through the middle point and an axis of an output shaft of the motor is defined as a middle plane (see Figure 7; This figure shows a vertical dashed line along the middle plane at the midpoint between the first & second position), the first connecting terminal (31) and the first position are positioned at one side of the middle plane (see Figure 7), and the second connecting terminal (32) and the second position are positioned at the other side of the middle plane (see Figure 7).  
Regarding Claim 2, Kazuo discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein: 
the first connecting terminal (31) comprises a plurality of first connecting posts (52a-c), and the plurality of first extension lines are respectively connected to the plurality of first connecting posts (see Figures 5 & 7); and 
the second connecting terminal (32) comprises a plurality of second connecting posts (52a-c; Please note that identical structural elements are given the same reference character in both connecting terminals), and the plurality of second extension lines are respectively connected to the plurality of second connecting posts
Regarding Claim 3, Kazuo discloses the invention as described above in Claim 2, wherein Kazuo further discloses:  wherein: 
the plurality of first extension lines (34) comprise three first extension lines (see Figures 4 & 7), and the plurality of second extension lines (35) comprise three second extension lines (see Figures 4 & 7); and 
the plurality of first connecting posts (52a-c) comprise three first connecting posts (see Figures 4 & 7), and the plurality of second connecting posts (52a-c; As noted previously, the second connecting terminal has their own respective connecting posts, but Kazuo uses the same reference characters as those used to identify the connecting posts on the first connecting terminal) comprise three second connecting posts (see Figures 4 & 7).  
Regarding Claim 4, Kazuo discloses the invention as described above in Claim 3, wherein Kazuo further discloses:  wherein: 
the three first connecting posts (52a-c) are parallel to each other (see Figures 1, 4 & 7) and the distances between every two of the three first connecting posts are equal to each other (Paragraph 16; Kazuo describes how the pins are arranged at the vertices of an equilateral triangle, which would result in having the distance between every two posts being equal to each other); and 
the three second connecting posts are parallel to each other and the distances between every two of the three second connecting posts are equal to each other (the second connecting terminal (32) has their connecting posts arranged in the same manner as those of the first connecting terminal (31)).  
Regarding Claim 5, Kazuo discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein the number of the plurality of first extension lines is equal to the number of the plurality of second extension lines (see Figure 7; The figure shows how each line group comprises three extension lines).  
Regarding Claim 7, Kazuo discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein the motor comprises a permanent magnet motor.  
Regarding Claim 9, Kazuo discloses:  A refrigeration apparatus (Paragraph 1) comprising: the compressor (1) according to claim 1 (see the rejection of Claim 1 above).  
Regarding Claim 10, Kazuo discloses the invention as described above in Claim 9, wherein Kazuo further discloses:  wherein the refrigeration apparatus comprises a refrigerator or an air conditioner (see Paragraph 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo as applied to claim 2 above, and further in view of Itameri-Kinter et al (US 4,984,973 A) (Itameri hereinafter).
Regarding Claim 6, Kazuo discloses the invention as described above in Claim 2, wherein Kazuo fails to disclose:  further comprising: 
a first socket, wherein the first line group is connected to the first socket, and the first socket is plugged on the plurality of first connecting posts; and 

HOWEVER, Itameri is also directed to a hermetic motor compressor unit (abstract) with a first connecting terminal (42) formed in the housing (12) with a first line group coupling the stator (18) to a plurality of connecting posts (64) of the first connecting terminal (see the annotation of Figure 1 below), the compressor further comprising: a first socket (44), wherein the first line group is connected to the first socket (see the annotation of Figure 1 below), and the first socket (44) is plugged on the plurality of first connecting posts (Figure 1; Column 4 - Lines 42-50).
PLEASE NOTE, the proposed modification is to have each line group (34 & 35) of Kazuo coupled to their respective connecting terminal (31 & 32) using the socket arrangement as taught by Itameri.  This will result in having the first & second line groups each being connected to a respective first & second socket, and each of the first & second sockets would be plugged on the respective plurality of connecting posts on the respective first & second connecting terminal.
The use of the socket would provide the benefit of allowing each line group to be plugged on & removed from the connecting posts simultaneously as well as ensuring each wire in the line group is kept in proper alignment from each other during installation & operation.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Kazuo to have each line group having their own respective socket for connection to their respective connecting terminal, as taught by Itameri, to provide the benefit of having the line groups connected/disconnected to the plurality of posts of their respective connecting terminal together and ensure proper alignment of the wires during installation & operation.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo as applied to claim 1 above, and further in view of Aso et al (US 2015/0052935 A1) (Aso hereinafter).
Regarding Claim 8, Kazuo discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein: 
the motor (12) further comprises a rotor (12a) disposed in the stator (12b; Figure 1). 
Kazuo is silent regarding:  the rotor comprises a permanent magnet, wherein the permanent magnet comprises a rare earth permanent magnet or a ferrite permanent magnet, and the permanent magnet comprises a plate-shaped permanent magnet or a tile-shaped permanent magnet.  
However, Aso is also directed to a refrigeration compressor (Paragraph 36) where the rotor (60) includes a ring-shaped magnet assembly (68) made of a ferrite magnetic material (see Paragraph 78) AND the magnet assembly (68) includes a plurality of tile-shaped sintered magnets (402).
While Kazuo does describe how their motor comprises a stator & a rotor, they are silent regarding how the rotational force is transmitted from the stator to the rotor.  It is noted that a simple substitution of one known element (in this case, the unspecified method for imparting a rotational force from the stator to the rotor) for another (in this case, a plurality of tile-shaped ferrite magnets formed in the rotor for receiving the rotational force from the stator, as taught by Aso in Paragraph 48) to obtain predictable results (in this case, a stator/rotor connection that allows the stator to impart a rotational force on the rotor to drive the compressor) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.